
	
		I
		111th CONGRESS
		1st Session
		H. R. 3956
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2009
			Mrs. Davis of
			 California (for herself, Mr. Bishop of
			 New York, and Mr. Filner)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to provide that
		  interest shall not accrue on Federal Direct Loans for members of the Armed
		  Forces on active duty regardless of the date of disbursement.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemember Student Loan Interest
			 Relief Act.
		2.No
			 accrual of interest for members of the Armed Forces on active
			 dutySection 455(o) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087e(o)) is amended—
			(1)in paragraph (1)—
				(A)by striking paragraphs (2) and
			 (4) and inserting paragraph (3); and
				(B)by striking
			 for which the first disbursement is made on or after October 1,
			 2008;
				(2)by striking
			 paragraph (2); and
			(3)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
			
